IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 226 MAL 2020
                                                  :
                     Respondent                   :
                                                  : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court
              v.                                  :
                                                  :
                                                  :
 JOSEPH MCCABE,                                   :
                                                  :
                     Petitioner                   :


                                         ORDER



PER CURIAM

      AND NOW, this 25th day of August, 2020, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:

      (1)    Is the pretrial disposition program Veterans Treatment Court controlled by
             Chapter 3 of the Rules of Criminal Procedure?

      (2)    Was [Petitioner] impermissibly denied full benefits of the Veterans
             Treatment Court program, namely a dismissal of charges, based upon his
             inability to pay full restitution, in violation of his Fourteenth Amendment right
             to Due Process and Equal Protection under the United States Constitution?
      The Application by the organizations, Equal Justice Under Law, The Pennsylvania

Legal Aid Network, The Pennsylvania Association of Criminal Defense Lawyers, and The

Public Defender Association of Pennsylvania, to appear in addition to the American Civil

Liberties Union (ACLU) as amici in support of Petitioner is DENIED. The Joint Brief filed

with the Application will be accepted as from the ACLU only.